Title: From Benjamin Franklin to Brault and Demezandré, 8 April 1779
From: Franklin, Benjamin
To: Brault and Demezandré


Gentlemen
Passy April 8 1779
I received the Letter you did me the Honor to write to me of the 1st. inst. I am sorry for the Disappointments you have met with in your Commerce with America, and hope you will have better Success hereafter. In answer to your Request of a Passage for your selves and Goods in the Alliance, I can only say that no Goods can be taken upon Freight in our Ships of War, the little Room that is left after the Provisions and Water for such a Number of Men are stowed, being all wanted for the Arms, Ammunition & Clothing necessary for our Troops.— As to your Passage, if the Captain can accommodate you and you can agree with him about it, I shall make no Objection to it; tho’ in general the taking of Passengers in our Ships has been found very inconvenient: But I can give no Orders about it, not knowing whether it is practicable to receive you, of which the Capt. himself is the best judge. I have the honor to be &c
Messieurs de Mezandré et Brault at Malo.
